Citation Nr: 0916757	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-03 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
N.Y.


THE ISSUE

Entitlement to the payment or reimbursement by the Department 
of Veterans Affairs (VA) for medical services provided at the 
Samaritan Medical Center from June 12, 2007, through June 13, 
2007.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from August 1963 
to August 1966.

By letters dated in July 2007, the VA Medical Center (VAMC) 
in Canandaigua, New York (the agency of original jurisdiction 
(AOJ)) advised various private medical providers that the 
claims under the Millennium Health Care and Benefits Act had 
been denied.  The Veteran was sent copies of these letters, 
and disagreed with the denial of payment.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was hospitalized at the Samaritan Medical Center 
in June 2007.  He incurred medical expenses during the 
hospitalization, but the AOJ has denied payment or 
reimbursement for such expenses.  It was determined that the 
Veteran had other insurance.  

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  This law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although a VCAA letter was 
sent to the Veteran in July 2007, it did not adequately 
inform the Veteran of who is responsible for obtaining the 
evidence to substantiate the claim.  

As noted above, the AOJ denied the claim on the basis that 
the Veteran had other health care coverage.  The Board notes 
that the statement of the case issued in November 2007 
provided the provision of the law that applies when a Veteran 
has a service-connected disability.  Yet, the basis of the 
decision was that the Veteran did not have a service-
connected disability.  Indeed, the Reasons and Bases cited, 
but did not provide, a different regulatory provision than 
listed in the Pertinent Law Section.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2007).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, and the Act became effective as of May 29, 2000.  
On remand, the Veteran should be advised of the pertinent 
regulations, to include 38 C.F.R. §§ 17.1002 and 17.1004.

In addition, the Veteran noted that he first presented to the 
VA clinic in Carthage, New York, and was referred to the 
private facility for treatment.  The Veteran's VA records 
from that facility dated in June 2007 should be obtained.

Finally, the denial letters suggested that the Veteran should 
apply to Workmen's Compensation, but the Veteran contends he 
is retired.  The Veteran should be asked whether he was 
working or volunteering at the lumbar yard on the day he was 
injured, or whether he was merely a retail customer at the 
time.  In addition, evidence suggests that the insurance 
carrier from the lumbar yard paid some of his medical 
expenses.  The Veteran should be asked to submit any evidence 
he has showing what part, if any, of the bills were paid by 
the Great American Insurance Group, or evidence showing no 
part of the bills were paid by the company.  Finally, the 
Veteran should be asked whether he has filed a law suit 
against the lumbar yard with respect to his accident on June 
12, 2007. 

In this regard, the Board notes that 38 C.F.R. § 17.1002 
allows payment when other criteria are met and a veteran has 
no coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or the provider to comply 
with the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment); and, if the condition for which the emergency 
treatment was furnished was caused by an accident or work-
related injury, the claimant has exhausted without success 
all claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider.  38 C.F.R. § 
17.1002 (g), (h) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a VCAA notice 
letter as to the claim for payment or 
reimbursement for medical services 
provided by Samaritan Medical Center from 
June 12, 2007, through June 13, 2007.  

2.  Ask the Veteran to advise VA whether 
he was working or volunteering at the 
lumbar yard on the day he was injured, or 
whether he was merely a retail customer at 
the time.  In addition, ask him to submit 
any evidence he has showing what part, if 
any, of the bills were paid by the Great 
American Insurance Group, or evidence 
showing no part of the bills were paid by 
the company.  The Veteran should also be 
asked whether he has filed a law suit 
against the lumbar yard with respect to 
his accident on June 12, 2007.

3.  Obtain VA records pertaining to the 
Veteran dating in June 2007 (to 
specifically include June 12, 2007) from 
the Carthage, New York VA clinic.

4.  Following completion of the above, the 
AOJ should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case, which includes the 
correct statutory and regulatory 
provisions (i.e. 38 C.F.R. §§ 17.1002 and 
17.1004), and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


